Name: 88/381/EEC: Council Decision of 24 June 1988 concerning a supplement, in respect of carbon tetrachloride, to Annex IV to the Convention for the Protection of the Rhine against Chemical Pollution
 Type: Decision
 Subject Matter: deterioration of the environment;  regions and regional policy;  international affairs;  environmental policy
 Date Published: 1988-07-14

 Avis juridique important|31988D038188/381/EEC: Council Decision of 24 June 1988 concerning a supplement, in respect of carbon tetrachloride, to Annex IV to the Convention for the Protection of the Rhine against Chemical Pollution Official Journal L 183 , 14/07/1988 P. 0027 - 0029 Finnish special edition: Chapter 15 Volume 8 P. 0103 Swedish special edition: Chapter 15 Volume 8 P. 0103 *****COUNCIL DECISION of 24 June 1988 concerning a supplement, in respect of carbon tetrachloride, to Annex IV to the Convention for the Protection of the Rhine against Chemical Pollution (88/381/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130 S, thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, by Decision 77/586/EEC (3), the Community approved the Convention for the Protection of the Rhine against Chemical Pollution, hereinafter referred to as the 'Chemical Convention', and the Additional Agreement to the Agreement signed in Berne on 29 April 1963 concerning the International Commission for the Protection of the Rhine against Pollution, hereinafter referred to as the 'International Commission'; Whereas, under Article 5 of the Chemical Convention, the International Commission proposes limit values for the discharge of certain substances into the surface waters of the Rhine basin by way of amendments to Annex IV to the Chemical Convention; whereas, under Article 14 of the Chemical Convention, unanimous acceptance by the Contracting Parties is necessary for those amendments to enter into force; Whereas the International Commission has established limit values for carbon tetrachloride in the form of a proposal designed to supplement Annex IV to the Chemical Convention; Whereas Directive 86/280/EEC (4) lays down limit values for the discharge of carbon tetrachloride into the aquatic environment of the Community; whereas the limit values are identical to those set out in the proposal of the International Commission; Whereas it is desirable that the Community, as a Contracting Party to the Chemical Convention, adopt the abovementioned proposal, HAS DECIDED AS FOLLOWS: Article 1 The proposal by the International Commission for the Protection of the Rhine against Pollution, intended to supplement, in respect of carbon tetrachloride, Annex IV to the Convention for the Protection of the Rhine against Chemical Pollution, is hereby adopted on behalf of the European Economic Community. The text of the proposal is attached to this Decision. Article 2 The President of the Council shall notify the Government of the Swiss Confederation, in accordance with the procedures laid down by the Chemical Convention, of the adoption of the proposal referred to in Article 1. Done at Luxembourg, 24 June 1988. For the Council The President M. BANGEMANN (1) Opinion delivered on 15 June 1988 (not yet published in the Official Journal). (2) OJ No C 356, 31. 12. 1987, p. 68. (3) OJ No L 240, 19. 9. 1977, p. 35. (4) OJ No L 181, 4. 7. 1986, p. 16. Proposal by the International Commission for the Protection of the Rhine against Pollution intended to supplement Annex IV to the Convention for the Protection of the Rhine against Chemical Pollution, signed in Bonn on 3 December 1976 THE INTERNATIONAL COMMISSION FOR THE PROTECTION OF THE RHINE AGAINST POLLUTION, Having regard to the Convention for the Protection of the Rhine against Chemical Pollution, signed in Bonn on 3 December 1976, Having regard in particular to Articles 3, 4, 5 and 14 thereof, PROPOSES TO THE CONTRACTING PARTIES TO THE CONVENTION that Annex IV to the Convention be supplemented as follows in respect of carbon tetrachloride: 1.2.3.4.5.6 // // // // // // // Substance or group of substances // Origin // Limit value in terms of the maximum concentration of a substance // Limit value in terms of the maximum quantity of a substance // Time limit for existing discharges // Remarks // // // // // // // 1 // 2 // 3 // 4 // 5 // 6 // // // // // // // // // // // // // Carbon tetrachloride // 1. Production of carbon tetrachloride by perchlorination without washing // 1,5 mg per litre of discharge // 2,5 grams of carbon tetrachloride per tonne of total production capacity of carbon tetrachloride and perchloroethylene // 1 January 1988 // (1), (2), (3), (4), (5) // // // // // // // // 2. Production of chloromethanes by chlorination of methane (including high pressure chlor-alkali electrolysis) and from methanol // 1,5 mg per litre of discharge // 10 grams of carbon tetrachloride per tonne of total production capacity of chloromethanes // 1 January 1988 // (1), (2), (3), (4), (5) // // // // // // // // 3. Conversion into chlorofluorocarbons // // // // (6) // // // // // // (1) The limit values given in the table refer to maximum values of the average monthly concentration (limit values expressed as a concentration) or to the monthly discharge (limit values expressed in weight). The quantities of carbon tetrachloride discharged are expressed as a function of the characteristic element of the polluting activity, i. e. for the sector producing carbon tetrachloride by perchlorination, the total production capacity of carbon tetrachloride and perchloroethylene of the industrial establishment; for the sector producing chloromethanes by methane chlorination or from methanol, the total production capacity of chloromethanes of the industrial establishment. (2) Whatever the case, the limit values expressed in terms of maximum concentration may not be higher than those expressed in terms of maximum quantity divided by water requirements in respect of the characteristic elements of the polluting activity. However, since the concentration of carbon tetrachloride in the effluent depends on the volume of water involved, which varies according to the different processes and establishments, there must always be compliance with limit values expressed in terms of the quantity of carbon tetrachloride in respect of the characteristic element of the polluting activity. (3) The limit values set out in the table above refer to the carbon tetrachloride content in a sample of all discharges from the site of the industrial installation. Where the waste water containing carbon tetrachloride is treated outside the industrial establishment in a treatment plant designed to eliminate it, governments may allow limit values to apply at the point where the waste water leaves the treatment plant. In view of the volatility of carbon tetrachloride and to prevent the pollution from being transferred to other mediums (air, soil), where a process-requiring agitation in the open air of effluent containing carbon tetrachloride is used, governments will require compliance with limit values upstream of the corresponding installations. They must ensure that all waters likely to be polluted are taken fully into account. (4) The average daily limit values are double the corresponding average monthly limit values shown in the table. (5) For measuring, analysis and sampling methods, see the recommendations of the International Commission of 3 June 1986. (6) It is not possible at this time to adopt limit values for this sector. The International Committee will propose such values to the Contracting Parties to the Convention at a later date. If necessary the limit values for other industrial sectors, such as establishments using carbon tetrachloride as a solvent, will be proposed by the International Commission at a later stage. In the meantime, the governments will fix emission standards for carbon tetrachloride autonomously in accordance with Articles 3 and 4 of the Convention. These standards must take account of the best technical means available and must not be less stringent than the nearest comparable limit value in Annex IV. The provisions of this paragraph also apply where an industrial establishment engages in activities other than those for which the limit values are laid down in the above table which are likely to produce discharges of carbon tetrachloride. Pursuant to Articles 14 and 19 of the Convention, these provisions will enter into force after their unanimous adoption by the Contracting Parties to the Convention. The Contracting Parties will notify their adoption to the Government of the Swiss Confederation, which will acknowledge receipt of notification.